DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15, 16, 18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagarajan (US 2018/0309640).

As to claim 1, Nagarajan discloses an apparatus for control system configuration error processing, the apparatus comprising at least one processor and at least one non-transitory memory, the at least one non-transitory memory having computer-coded instructions stored thereon, wherein the computer-coded instructions, in execution with the at least one processor, configure the apparatus to: 
collect a configuration log set associated with a control system (¶0171);
identify, based on at least the configuration log set and an standard configuration data object, a configuration error set associated with at least one subcomponent of the control system (¶0174);

cause rendering of a configuration action playback interface associated with a configuration action recording data object, wherein the configuration action playback interface configured based on at least the configuration error set, and wherein the configuration action playback interface is configured for user interaction (¶0176-¶0180).

As to claim 2, Nagarajan discloses the apparatus of claim 1, wherein to collect the configuration log set associated with the control system, the apparatus is configured to: initiate a configuration collection agent associated with at least one subcomponent of the control system; and retrieve at least one configuration log of the configuration log set via the configuration collection agent (¶0146).

As to claim 3, Nagarajan discloses the apparatus of claim 1, wherein the control system comprises at least one component associated with a distributed control system or industrial automation control system (¶0066).

As to claim 4, Nagarajan discloses the apparatus of claim 1, the apparatus further configured to: retrieve the standard configuration data object from a configuration datastore associated with the control system (¶0176).

As to claim 5, Nagarajan discloses the apparatus of claim 1, wherein at least one configuration error of the configuration error set comprises, for a subcomponent of the control system, a software configuration error or a firmware configuration error (¶0158).



As to claim 7, Nagarajan discloses the apparatus of claim 1, wherein the configuration action playback interface is configured to enable selection of at least one subcomponent of the control system, wherein the at least one subcomponent defines a component zone for the control system (¶0115).

As to claim 8, Nagarajan discloses the apparatus of claim 1, wherein the configuration action playback interface comprises at least one configuration action indicator associated with the configuration error set (¶0133).

As to claim 9, Nagarajan discloses the apparatus of claim 1, the apparatus further configured to: receive a user-submitted timestamp interval, wherein the configuration action recording data object is configured based on the user-submitted timestamp interval (¶0142).

As to claim 10, Nagarajan discloses the apparatus of claim 1, wherein the control system is located at a remote location, and wherein the apparatus is configured to collect the configuration log set associated with the control system over a secure communications network (¶0130).

As to claim 11, Nagarajan discloses the apparatus of claim 1, wherein the action recording data object is retrieved from at least one datastore, the apparatus further configured to: record display data for at least one display associated with operating the control system; and store the configuration action recording data object to at least one datastore based on at least the display data (¶0179).


collecting a configuration log set associated with a control system (¶0171); 
identifying, based on at least the configuration log set and an standard configuration data object, a configuration error set associated with at least one subcomponent of the control system (¶0174); 
generating a configuration report data object based on the identified configuration error set (¶0175); and 
causing rendering of a configuration action playback interface associated with a configuration action recording data object, wherein the configuration action playback interface configured based on at least the configuration error set, and wherein the configuration action playback interface is configured for user interaction.

As to claim 13, Nagarajan discloses the computer-implemented method of claim 12, wherein collecting the configuration log set associated with the control system comprises: initiating a configuration collection agent associated with at least one subcomponent of the control system; and retrieving at least one configuration log of the configuration log set via the configuration collection agent (¶0146).

14. (Cancelled)

As to claim 15, Nagarajan discloses the computer-implemented method of claim 12, the computer- implemented method further comprising: retrieving the standard configuration data object from a configuration datastore associated with the control system (¶0176).

As to claim 16, Nagarajan discloses the computer-implemented method of claim 12, wherein at least one configuration error of the configuration error set comprises, for a subcomponent of the control system, a software configuration error or a firmware configuration error (¶0158).

17. (Cancelled)

As to claim 18, Nagarajan discloses the computer-implemented method of claim 12, wherein the configuration action playback interface is configured to enable selection of at least one subcomponent of the control system, wherein the at least one subcomponent defines a component zone for the control system (¶0115).

19. (Cancelled)

As to claim 20, Nagarajan discloses the computer-implemented method of claim 12, the computer- implemented method further comprising: receiving a user-submitted timestamp interval, wherein the configuration action recording data object is configured based on the user-submitted timestamp interval (¶0142).

As to claim 21, Nagarajan discloses the computer-implemented method of claim 12, wherein the control system is located at a remote location, and wherein collecting the configuration log set associated with the control system is over a secure communications network (¶0130).



As to claim 23, Nagarajan discloses a computer program product for control system configuration error processing, the computer program product comprising at least one non-transitory computer-readable storage medium having computer program code stored thereon, the computer program code, in execution with at least one processor, configured for: 
collecting a configuration log set associated with a control system (¶0171); 
identifying, based on at least the configuration log set and an standard configuration data object, a configuration error set associated with at least one subcomponent of the control system (¶0174); 
generating a configuration report data object based on the identified configuration error set (¶0175); and 
causing rendering of a configuration action playback interface associated with a configuration action recording data object, wherein the configuration action playback interface configured based on at least the configuration error set, and wherein the configuration action playback interface is configured for user interaction (¶0176-¶0180).

24-33. (Cancelled)

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive.
Applicant state on pages 1-2: 
The Office Action alleges that Nagarajan discloses “cause rendering of a configuration action playback interface associated with a configuration action recording data object, wherein the configuration action playback interface is configured based on at least the configuration error set, and wherein the configuration action playback interface is configured for user interface.” See Office Action, page 3. The Office Action alleges to find support for this conclusion in Nagarajan paragraphs [0176]-[0180]. /d@. Applicant respectfully disagrees that these sections support the Office Action’s conclusion, and indeed asserts that Nagarajan is entirely silent with respect to the recited element.
Nagarajan discloses an entirely different “rendering” than that as claimed. Specifically, Nagarajan discloses “render[ing] as rules on [a] node’s hardware,” (emphasis added) which utilizes a context of “render” that is distinguishable from the recitation of “cause rendering” utilized in the pending claims. See e.g., Nagarajan paragraphs [0178], [0004], and [0032]. Nagarajan further discloses “hardware model[s] including rules rendered or stored at the node” (emphasis added) rather than rendering of any actual interface—let alone a “configuration action playback interface” as actually recited. See Nagarajan, paragraph [0032]. Ultimately, the Nagarajan disclosure yields a context of “render” that is never actually defined and remains entirely unlike the disclosed element actually recited in the pending claims. In this regard, Nagarajan fails to utilize “render” throughout the reference in any manner consistent with the recitation of “cause rendering” in the pending claims, and the Office Action relies on an unsupported interpretation of the reference that is both inconsistent with the actual reference itself as well as inconsistent with Applicant’s application as originally filed.
In addition to Nagarajan’s distinguishable use of “render,” Nagarajan merely generally discloses “[a] graphical user interface (GUI) interacts with the APIs exposed to the customer” and “display problems and alerts for analysis and debugging” generally. See Nagarajan, paragraphs [0130] and [0233]. The remainder of Nagarajan fails to disclose any specific elements within such a GUI, configuration of the GUI, how the GUI functions, and/or the like. In this regard, Nagarajan’s general disclosure of a “graphical user interface” cannot anticipate the “configuration action playback interface,” let alone “cause rendering of a configuration action playback interface associated with a configuration action recording data object” as actually recited in the pending claims when each of such terms is given its “broadest reasonable interpretation consistent with the specification.” See MPEP 2111 (emphasis added) and Pending Specification, paragraphs [0047]-[0048]. Similarly, for at least these reasons, Nagarajan fails to anticipate at least the elements of each of dependent claims 7, 8, 9, and 11, which recite further detailed elements of how the configuration action playback interface and/or the action recording data object is configured.

Examiner respectfully disagrees. Nagarajan discloses an Assurance Appliance System 300 that can visualize the smart events, analysis and/or models. Assurance Appliance System 300 can display problems and alerts for analysis and debugging, in a user-friendly GUI (¶0233). The Assurance Appliance 
Applicants specification discloses the term “configuration action playback interface” refers to a user interface configured to enable visualization and/or rendering of a configuration action recording data object” (Specification: ¶0048). This falls in line with Nagarajans user-friendly GUI which enables visualization of a configuration action recording.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113